RUSSELL, Judge
(dissenting).
The standard of review of this case in this court is the same standard applied by the trial court, as the same is set out in § 41-22-20(k), Ala.Code 1975.
After a careful review of the record and the complete text of §§ 28-3A-25(a)(19) and 13A-3-22, Ala.Code 1975, I would affirm the trial court’s judgment in every respect.
Additionally, I note that the majority makes a conclusory finding that “the minor child was not a public servant in the reasonable exercise of his official duties.” The record reflects that the ABC Board is the appellee here. Consequently, if § 13A-3-22 applies at all, it applies to the ABC Board acting through its agents, etc. The record clearly reflects that the minor was a voluntary worker and was under the exclusive control, supervision, and use of the ABC Board agents in the reasonable exercise of the official governmental powers, functions, and duties of the Board within the broad police power of the state.
Therefore, I must respectfully dissent.